DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanou et al (7,505,215).
As to claim 1, Sanou et al disclose (fig. 2A) a small photoelectric sensor (20) comprising: a holder (40), (column 3, lines 60-67) in which (fig. 9) an opening (4206), an edge (edge portion) that defines the opening (4206), (column 10, lines 45-53), and four fixing parts (4210) that are independently provided at four corners of a front surface (42, 4202) of the holder (40) are formed on the front surface (42, 4202), (column 8, lines 53-63, column 10, lines 30-31), wherein the edge (edge portion) is provided on an outer circumference of the front surface (42, 4202), (column 8, lines 53-63, column 10, lines 45-53); (fig. 2A) a cover lens (2402), (column 4, lines 11-16, column 8, lines 18-22) that is provided at (fig. 9) a position (center of opening 4206) interposed between the four fixing parts (4210), (column 8, lines 58-63), and is connected to the edge (edge portion) in a region (center of opening 4206) overlapping the edge (edge portion), (column 8, lines 58-63, column 10, lines 45-53); and (fig. 4) an optical component (30) that is 
As to claim 2, Sanou et al disclose (fig. 2A) the small photoelectric sensor (40) wherein the four fixing parts (4210) are provided outside a region (intersecting end portions) in which the cover lens (2402) and the edge (edge portion) overlap, and wherein four comers (intersecting end portions) of the cover lens (2402) are fixed (intersecting, pressed against, clamping) with the four fixing parts (4210), (column 9, lines 6-9, column 10, lines 30-44, column 11, lines 9-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanou et al (7,505,215) in view of Wu (US 2010/0277800).
As to claims 3, 5, 8, Sanou et al disclose (fig. 2A) the small photoelectric sensor (40) wherein the front surface (42, 4202) of the holder (40) has a substantially rectangular shape (rectangular in shape), (column 53-63). Sanou et al fail to disclose and wherein the cover lens has a substantially octagonal shape in which four comers in contact with the four fixing parts are chamfered. Wu disclose (fig. 2) wherein the cover lens (30) has a substantially octagonal shape (octagonal in shape) in which four comers (peripheral edges) in contact with the four fixing parts (31) are chamfered (in any polygonal shape), (paragraph [0019]-[0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanou et al to include and wherein the cover lens has a substantially octagonal shape in which four comers .
Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanou et al (7,505,215) in view of Tanaka et al (4,808,812).
As to claims 4, 6, Sanou et al disclose (fig. 2A) the small photoelectric sensor (40), (column 3, lines 60-67). Sanou et al fail to disclose wherein the holder is made of a resin. Tanaka et al disclose (fig. 6) wherein the holder (23) is made of a resin (resin), (column 2, lines 65-68). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanou et al to include wherein the holder is made of a resin as taught by Tanaka et al in order provide a composite-type sensor molded together.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanou et al (7,505,215) in view of Wu (US 2010/0277800), and further in view of Tanaka et al (4,808,812).
As to claim 7, Sanou et al disclose (fig. 2A) the small photoelectric sensor (40), (column 3, lines 60-67). Sanou et al in view of Wu fail to disclose wherein the holder is made of a resin. Tanaka et al disclose (fig. 6) wherein the holder (23) is made of a resin (resin), (column 2, lines 65-68). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanou et al in view of Wu to include wherein the holder is made of a resin as taught by Tanaka et al in order provide a composite-type sensor molded together.
Response to Arguments
13. 	Applicant’s arguments, see Remarks, filed 11/10/2020, with respect to the rejections of claims 1-8 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.
Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON J WILLIAMS/Examiner, Art Unit 2878




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878